1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
2     Including Professional Corporations
   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 3 skorniczky@sheppardmullin.com
   MARTIN R. BADER, Cal. Bar No. 222865
 4 mbader@sheppardmullin.com
   MATTHEW W. HOLDER, Cal. Bar. No. 217619
 5 mholder@sheppardmullin.com
   ERICKA J. SCHULZ, Cal. Bar. No. 246667
 6 eschulz@sheppardmullin.com
   RYAN P. CUNNINGHAM, Cal. Bar No. 275813
 7 rcunningham@sheppardmullin.com
   ERIC K. GILL, Cal. Bar No. 292548
 8 egill@sheppardmullin.com
   PATRICK M. MCGILL, Cal. Bar No. 284332
 9 pmcgill@sheppardmullin.com
   12275 El Camino Real, Suite 200
10 San Diego, California 92130-2006
   Telephone:858.720.8900
11 Facsimile:858.509.3691
12 DANIEL L. BROWN (Admitted Pro Hac Vice)
   dbrown@sheppardmullin.com
13 30 Rockefeller Plaza, 39th Fl.
   New York, New York 10112
14 Telephone:212.653.8700
   Facsimile:212.653.8701
15
   Attorneys for Plaintiffs.
16
                          UNITED STATES DISTRICT COURT
17
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
19 U-BLOX AG, U-BLOX SAN DIEGO,                  Case No. 3:19-cv-00001-CAB-BLM
   INC., AND U-BLOX AMERICA,
20 INC.,
                                                 NOTICE OF WITHDRAWAL OF
21                                               PLAINTIFFS’ AMENDED
                   Plaintiffs,                   ANSWER
22
                          v.
23                                               Judge: Hon. Cathy Ann Bencivengo
   INTERDIGITAL, INC.; INTERDIGITAL
24 COMMUNICATIONS, INC;
   INTERDIGITAL TECHNOLOGY
25 CORPORATION; INTERDIGITAL
   PATENT HOLDINGS, INC.;
26 INTERDIGITAL HOLDINGS, INC.; and
   IPR LICENSING, INC.
27
     Defendants.
28
                                                                Case No. 3:19-cv-00001-CAB-BLM
                                      NOTICE OF WITHDRAWAL OF PLAINTIFFS’ AMENDED ANSWER
1        Plaintiffs, u-blox AG, u-blox San Diego, Inc., and u-blox America, Inc.
2 (collectively “u-blox”), hereby withdraw their Amended Answer to Defendants’
3 Amended Counterclaims, as filed in redacted form on August 16, 2019, Dkt. 101,
4 and as filed by the Clerk in unredacted form under seal on August 20, 2019, Dkt.
5 105, as the Amended Answer does not add any new affirmative defenses to this
6 matter.
7
8 Dated: September 6, 2019
9                           SHEPPARD, MULLIN, RICHTER & HAMPTON                    LLP
10
11                          By    /s/ Patrick M. McGill
12                                STEPHEN S. KORNICZKY
                                  MARTIN R. BADER
13                                MATTHEW W. HOLDER
14                                DANIEL L. BROWN
                                  ERICKA J. SCHULZ
15                                RYAN P. CUNNINGHAM
16                                ERIC K. GILL
                                  PATRICK M. MCGILL
17
18                                Attorneys for Plaintiffs,
                                  u-blox AG, u-blox San Diego, Inc.,
19                                and u-blox America, Inc.
20
21
22
23
24
25
26
27
28

                                           -1-               Case No. 3:19-cv-00001-CAB-BLM
                                   NOTICE OF WITHDRAWAL OF PLAINTIFFS’ AMENDED ANSWER
1                           CERTIFICATE OF SERVICE
2        The undersigned hereby certifies that a true and correct copy of the above and
3 foregoing document has been served on September 6, 2019, to all counsel of record
4 who are deemed to have consented to electronic service via the Court’s CM/ECF
5 system per Civil Local Rule 5.4. Any other counsel of record will be served by
6 electronic mail, facsimile and/or overnight delivery.
7
8                           By    /s/ Patrick M. McGill
                                  Patrick M. McGill
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -1-               Case No. 3:19-cv-00001-CAB-BLM
                                                                   CERTIFICATE OF SERVICE
